Citation Nr: 0923435	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1940 to 
December 1948 and from January 1950 to March 1962.  He died 
in May 1989.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

Based on the appellant's March 2008 substantive appeal, it 
appears the appellant may be raising the additional issue of 
DIC under the provisions of 38 U.S.C.A. § 1151 for the death 
of the Veteran as caused by surgery performed at the 
Roosevelt Roads U.S. Naval Hospital in Puerto Rico in April 
1989.  However, the Board will not refer this claim to the 
RO.  The Roosevelt Roads Naval Hospital is a Department of 
Defense hospital, as opposed to a VA facility.  Therefore, 
any recourse by the surviving spouse is an action against the 
Federal government, but not the VA.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the new and material evidence claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  The Board 
will decide the appellant's claim for DIC pursuant to 
38 U.S.C.A. § 1318.

FINDINGS OF FACT

1.  The Veteran was not evaluated totally disabled for 10 
continuous years immediately preceding his death; was not 
totally disabled from date of his discharge for a period of 
not less than 5 years immediately preceding his death; and 
was not a former prisoner of war (POW).  

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

However, in the present decision, the Board has found that, 
as a matter of law, the appellant is not entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318.  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  In such claims where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In cases such as this, VA is not required to address the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of at least five years from the date of his 
discharge or release from active duty or (3) was a former POW 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective 
Jan. 21, 2000).  The total rating may be schedular or may be 
a total disability rating based on unemployability (TDIU).  
38 C.F.R. § 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which the survivor seeks to establish entitlement to 
DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of Veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 C.F.R. § 3.22, barring the use 
of the "hypothetical entitlement" theory, does not have an 
impermissible retroactive effect and may also be applied to 
bar claims for DIC benefits filed by survivors prior to 
January 21, 2000.  Rodriguez v. Peake, 511 F.3d 1147, 1156 
(Fed. Cir. 2008).  In Rodriguez, the Federal Circuit found 
that the application of the amended section 3.22 did not 
create an unlawful retroactive effect because it did not 
retrospectively diminish any rights to benefits.  Notably 
however, Mrs. Rodriguez had filed her DIC claim before the 
Court's decision in Green was issued (i.e., before February 
1997).  The decision left open the question of whether 
hypothetical entitlement was available to an appellant who 
filed her claim after Green (i.e., after February 1997), but 
prior to the regulatory change (i.e., prior to January 2000).  

However, in response to this question, the Federal Circuit 
most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died on May [redacted], 1989 of complications of 
carcinoma of the rectum including hepatic and renal failure 
and sepsis of cardio-pulmonary arrest.  None of these 
disorders are service-connected.  Initially, after a review 
of the record, the Board finds that the Veteran was not in 
actual receipt of total disability compensation due to 
service-connected disabilities for a period of 10 or more 
years immediately preceding his death.  38 U.S.C.A. § 1318(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (2008).    

That is, at the time of his death, the Veteran was only 
service-connected for one disability, chronic bronchitis with 
bronchial asthma and pulmonary fibrosis of the left lower 
lobe.  This disability was rated as 30 percent disabling 
since January 16, 1967 under Diagnostic Code 6600.  38 C.F.R. 
§ 4.97.  Prior to that, from January 29, 1964 to January 16, 
1967, this disability was rated as zero percent disabling.  
The Veteran has never been in actual receipt of a total 100 
percent disability rating for this disability.  As such, he 
did not have total disability for a period of ten or more 
years immediately preceding his death.  It follows that he 
also did not have total disability (100 percent) for at least 
five years from the date of his separation from service in 
March 1962.  Furthermore, there is no indication or 
allegation that he was a former POW.  In short, he was not in 
actual receipt of compensation for service-connected 
disability rated as totally disabling by VA for any of the 
required periods of time.  38 C.F.R. § 3.22(a).  

In addition, any potential claim based on "hypothetical 
entitlement" is now barred as matter of law, no matter when 
the DIC claim for benefits was filed.  Rodriguez v. Peake, 
511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 
F.3d 1371, 1377 (Fed. Cir. 2009).  Here, the appellant filed 
claims for DIC initially in May 1989 and subsequently in 
February 2007.  But as decided in Rodriguez and Tarver, the 
January 2000 changes to 38 C.F.R. § 3.22 are retroactively 
applicable and bar recovery on the hypothetical entitlement 
theory, irrespective of when the DIC claim was filed.  
Accordingly, inasmuch as the appellant could have asserted a 
claim based on "hypothetical entitlement", the Board 
concludes any theory of hypothetical entitlement is barred in 
the present case pursuant to the applicable regulation, 
38 C.F.R. § 3.22, as well the Federal Circuit's holdings in 
Rodriguez and Tarver. 

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior RO or Board decision, nor has 
the appellant or her attorney identified any other basis for 
granting this claim aside from hypothetical entitlement.  
38 C.F.R. § 3.22(b)(1).  With regard to CUE, the appellant 
has not provided the date or the approximate date of the 
decision or otherwise provide sufficient detail so as to 
identify the decision sought to be attacked collaterally, and 
establish how based on the evidence of record and the law at 
the time of the decision, the Veteran would have been 
entitled to receive a total rating.  See Cole, 13 Vet. App. 
at 268.  In fact, neither the appellant nor her 
representative has ever mentioned CUE.  In addition, the 
appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 
38 C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.   

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim under 
the provisions of 38 U.S.C.A. § 1318 must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


REMAND

Before addressing the merits of the new and material evidence 
claim for cause of death, the Board finds that additional 
development of the evidence is required.

First, with regard to the VCAA, the notice letter sent by the 
RO to the appellant in March 2007 is insufficient.  This 
letter was not compliant with the Court's recent decisions in 
Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006) and Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, 
this letter did not comply with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as notifying her of all 
elements of her claim, including the downstream effective 
date.  

Therefore, with regard to the new and material evidence 
claim, in accordance with Kent, 20 Vet. App. at 10-11, the 
VCAA notice should (1) notify the claimant of the evidence 
and information necessary to reopen the claim (i.e., describe 
what is meant by new and material evidence under the amended 
standard); (2) identify what specific evidence is required to 
substantiate the element or elements needed for cause of 
death that were found insufficient in the prior denial on the 
merits; and (3) provide general VCAA notice for the 
underlying cause of death claim.  For the underlying cause of 
death claim, the VCAA notice provided must also address the 
Court's decision in Hupp, 21 Vet. App. at 352-53, which held 
that for DIC benefits, VCAA notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death 
(i.e., the Veteran's respiratory disorders); (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In addition, this 
letter must comply with Dingess/Hartman, 19 Vet. App. at 473, 
insofar as notifying her of all elements of her claim, 
including concerning the downstream effective date.  

Second, the VA should obtain a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In 
this regard, the Veteran died in May 1989.  The evidence of 
record, including the Veteran's original and amended death 
certificates and the autopsy report, reflect that the 
Veteran's death at the age of 67 was due to complications of 
carcinoma of the rectum including hepatic and renal failure 
and sepsis.  At the time of his death, the Veteran had 
established service connection for chronic bronchitis with 
bronchial asthma and pulmonary fibrosis of the left lower 
lobe, rated as 30 percent disabling.  This 30 percent rating 
had been in effect since January 1967.  It was his only 
service-connected disability.  A report by a United States 
Naval Hospital reflects that the Veteran was hospitalized 
from April 1989 until the time of his death.  His diagnoses 
were rectal carcinoma, hepatic and renal failure and 
iatrogenic left pneumothorax.  The autopsy report reflects 
that the Veteran had sepsis due to adenocarcinoma.  Other 
findings included generalized edema, jaundice, a chronic 
obstructive pulmonary condition, pulmonary anthracosis, and 
esophageal varices secondary to portal hypertension due to 
hepatic cirrhosis.  The crux of the appellant's argument 
centers on the Veteran's service-connected respiratory 
disorders as a contributory cause of death, resulting in 
debilitating effects and general impairment of health prior 
to death.  See February 2007 claim to reopen; May 2009 
Appellant's Brief.  Upon review of this and other evidence of 
record, the Board concludes there is a possibility that a VA 
opinion might aid the appellant in substantiating the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall send the appellant a 
corrective VCAA notice letter that is 
compliant with Kent.  Specifically, 
this letter should (1) describe what 
new and material evidence is under the 
current standard set forth under 
38 C.F.R. § 3.156(a) (2008); 
(2) identify what specific evidence is 
required to substantiate the element or 
elements needed for service connection 
for cause of death found insufficient 
in the prior final March 1994 Board 
decision (i.e., in order to reopen her 
cause of death claim, she must submit 
competent evidence that the primary 
causes of the Veteran's death in his 
autopsy report - rectal cancer, sepsis, 
and renal and hepatic failure, began 
during service or are linked to 
service.  She should also be advised to 
submit medical evidence demonstrating 
that the Veteran's service-connected 
bronchitis with bronchial asthma and 
pulmonary fibrosis is a principal or 
contributory cause of death); and (3) 
provide general VCAA notice for the 
underlying cause of death claim.  

      This letter should also be compliant 
with Hupp, advising (1) a statement of 
the conditions for which a Veteran was 
service-connected at the time of his 
death (bronchitis with bronchial asthma 
and pulmonary fibrosis); (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  As well, this 
letter must comply with 
Dingess/Hartman, in terms of apprising 
her of all elements of her claim, 
including the downstream effective date 
element.  

2.	The RO/AMC shall then request an 
appropriate VA physician to provide a 
medical opinion as to whether it is at 
least as likely as not the Veteran's 
service-connected chronic bronchitis 
with bronchial asthma and pulmonary 
fibrosis of the left lower lobe was a 
principal or contributory cause of his 
death.  In determining whether this was 
a contributory cause of death, the 
physician should comment whether the 
Veteran's service-connected respiratory 
problems which affected vital organs 
(his lungs) resulted in debilitating 
effects and general impairment of 
health to an extent that would render 
the person materially less capable of 
resisting the effects of other diseases 
or injury primarily causing death.  

      Advise the designated VA physician 
that a principal (primary) cause of 
death is one that singly or jointly 
with some other condition was the 
immediate or underlying cause of death 
or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory 
cause of death is one that contributed 
substantially or materially to death, 
hastened it, or aided or lent 
assistance to death.  38 C.F.R. § 
3.312(c).  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history - 
including, in particular, the two death 
certificates, the autopsy report, and 
the November 1993 opinion of the Board 
Medical Advisor.  The report must state 
whether such review was accomplished. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.

3. The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claims 
adjudication.

4. The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


